Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153110 & (84)                                                                                        Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  NL VENTURES VI FARMINGTON, LLC,                                                                           Joan L. Larsen,
           Plaintiff-Appellant/Cross-Appellee,                                                                        Justices

  v                                                                 SC: 153110
                                                                    COA: 323144
                                                                    Wayne CC: 13-004863-CZ
  CITY OF LIVONIA,
             Defendant-Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 28, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether 1939 PA 178, MCL 123.161 et seq., MCL 141.121(3), or any
  other statute authorized the method by which defendant sought to enforce collection of
  the disputed liens; and if there was statutory authority (2) whether defendant is prohibited
  from collecting the disputed liens because defendant failed to place them on the tax roll
  each year as required by Livonia Ordinance, § 13.08.300. The parties should not submit
  mere restatements of their application papers. The application for leave to appeal as
  cross-appellant remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
         p0125
                                                                               Clerk